Memorandum: On appeal from a judgment convicting him, *1202upon his plea of guilty, of attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [3]), defendant contends that County Court failed to engage in an adequate colloquy to ensure that his waiver of the right to appeal was knowing and voluntary (see generally People v McQuiller, 19 AD3d 1043, 1044 [2005], lv denied 5 NY3d 808 [2005]; People v Brown, 296 AD2d 860 [2002], lv denied 98 NY2d 767 [2002]). Even assuming, arguendo, that the waiver by defendant of the right to appeal is invalid and thus does not encompass his challenge to the court’s refusal to adjudicate him a youthful offender, we nevertheless reject that challenge (see CPL 720.20 [1] [a]; People v McDaniels, 19 AD3d 1071, 1072 [2005], lv denied 5 NY3d 830 [2005]; People v Potter, 13 AD3d 1191 [2004], lv denied 4 NY3d 889 [2005]). Present—Scudder, P.J., Martoche, Centra, Fahey and Peradotto, JJ.